Morgan, J.
Plaintiff owns a house in this city. She rents it for the use of a public school.
Called upon to pay the State tax thereon, she says that the property, being used as a school, is exempt from taxation, and she obtained an injunction against the defendant prohibiting him from seizing and selling the same. She relies upon the decision in Mrs. Lefrane’s case (not yet reported, Opinion Book, 44, p. 170,) to reverse the decision of tho district judge, which dissolved the injunction.
In Mrs. Lefranc’s case it was shown not only that the house, was used for the purposes of education, but that she kept the school. Here the plaintiff does not keep the schopl. She owns the property, and derives revenue from the rent thereof. We do not see why she should not pay taxes on such property, just as those who rent houses to dry-goods merchants are held to pay theirs.
We think the judgment should be affirmed.
Rehearing refused.